Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00545-CR

                                      George Rene VIDAL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CR-9523
                        Honorable Maria Teresa Herr, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the appellant’s motion to dismiss the
appeal is GRANTED, and this appeal is DISMISSED. The clerk of the court is instructed to issue
the mandate immediately. TEX. R. APP. P. 18.1(c).

       SIGNED January 14, 2015.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice